Crownhart, J.
(dissenting). I think the decision in this case unjust and contrary to legal principles. Appellant was chief engineer of the fire department of -the city of Janes-ville. As such the common council imposed upon him certain duties, which he performed. He was paid each month one salary check from the firemen’s fund. Appellant had paid to the pension fund the full charges on his total salary, and the city had received the same for many years. A part of his duties were those formerly performed by a chief electrician, but it is clear that they were subsequently imposed upon appellant as a part of his duties because they were so closely related to the fire department. The council considered them a part of the work of the fire department, and charged the expense thereof to the fire fund. The city ought not to be heard to deny the plain intent of its own acts at this late date, having taken appellant’s money regularly every month since 1902.
I see.no way in which appellant may recover the excess sum he has paid voluntarily into the fund, and certainly he is bound by the statute- of limitations as to the most of it. I think the judgment unconscionable and contrary to law.
I respectfully dissent from the judgment of the court.